 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 WASSERMAN, JURISTA & STOLZ, P.C.
 110 Allen Road, Suite 304
 Basking Ridge, NJ 07920
 Phone: (973) 467-2700
 Fax: (973) 467-8126
 Counsel for Robert M. Pietrowicz
 LEONARD C. WALCZYK

 In Re:                                              Chapter 13

 WILLIAM CHARLES HOVEY,                              Case No. 19-28149

                                                     Honorable Rosemary Gambardella
                                        Debtors.
                                                     Hearing Date: November 20, 2019
                                                                   10:00 A.M.



 NOTICE OF HEARING ON OBJECTIONS TO PROPERTY CLAIMED AS EXEMPT


TO:       WILLIAM C. HOVEY
          14 Balchen Way
          Rockaway, NJ 07866

          DEAN G. SUTTON, ESQ.
          18 Green Rd., PO Box 187
          Sparta, NJ 07871
          Counsel for Debtor

          MARIE ANN GREENBERG
          Chapter 13 Standing Trustee
          30 Two Bridges Rd
          Suite 330
          Fairfield, NJ 07004

          PLEASE TAKE NOTICE that Robert M. Pietrowicz, creditor herein, pursuant to 11

U.S.C. §522(l) objects to the Debtor’s claimed exemptions annexed to his bankruptcy petition.
          PLEASE TAKE FURTHER NOTICE that a hearing will take place on November 20,

2019 at 10:00 a.m., or as soon thereafter as counsel may be heard, before the Honorable Rosemary

Gambardella, Bankruptcy Judge at the United States Bankruptcy Court for the District of New

Jersey, 50 Walnut Street, 3rd Floor, Newark, New Jersey regarding the foregoing. Pursuant to

Local Bankruptcy Rules, any responsive objections shall be filed no later than seven (7) days

before the hearing date, and shall be served upon the undersigned and the Trustee, and filed with

the Clerk accordingly.

                                                              WASSERMAN, JURISTA & STOLZ, P.C.
                                                              Counsel for Creditor, Robert M. Pietrowicz



                                                              By:     /s/ Leonard C. Walczyk                     .
                                                                    LEONARD C. WALCZYK
DATED: October 30, 2019




S:\8584 William Charles Hovey\Objection to Exemptions Motion\Notice of Hearing on Objection to Exemptions.docx
